JUSTICE SIMON, also dissenting: The notice provisions of the Juvenile Court Act require personal or abode service or service by certified mail to the parents of a minor subject to adjudication when such service is possible. (Ill. Rev. Stat. 1983, ch. 37, pars. 704—3, 704—4.) There is good reason for this statutory requirement. In cases like the present in which a minor lives with a custodial parent, the presence of the noncustodial parent at proceedings affecting the rights or status of the minor could be helpful. The absent parent may have additional resources or alternative solutions to the problem to offer. He may also be critical of the custodial parent or the minor, who may therefore have an interest in his not being notified. Thus, the silence of counsel, the custodial parent, and the minor regarding notice to the noncustodial parent may be attributable to factors other than lack of knowledge of the noncustodial parent’s whereabouts. The majority holds that the failure of a minor to raise the issue of notice to a noncustodial parent in circuit court constitutes a waiver of that claim on appeal. (109 Ill. 2d at 137.) However, this court held in People v. R.S. (1984), 104 Ill. 2d 1, that proper notice to a noncustodial parent is a jurisdictional requirement. Thus, this opinion either overrules People v. R.S. or takes the extraordinary position that a jurisdictional question can be waived. The latter cannot be what the majority intends, since it is axiomatic that jurisdiction eannot be waived, that it is always an available claim, even if raised for the first time on appeal, and that a court must note a jurisdictional problem sua sponte when one appears. I would therefore require an inquiry by the circuit court judge into the identity and whereabouts of an absent parent at the outset of a proceeding, not because I view proper notice as a jurisdictional requirement (see People v. R.S. (1984), 104 Ill. 2d 1, 7 (Goldenhersh, J., specially concurring, joined by Underwood and Simon, JJ.), but because it is a requirement of due process. If it appears as a result of such an inquiry that the absent parent can be notified by the methods of service prescribed in the Juvenile Court Act, the statute requires that the parent be notified. If the inquiry reveals that the absent parent cannot be notified, the issue will be settled. However, it appears to me from the facts stated in the record that with reasonable effort the father of J.P.J. could have been located and possibly also the father of J.K. Especially where a statute codifies due process requirements, the question of whether the statute has been complied with cannot be waived, and compliance ought not to be presumed without inquiry of those best able to supply the information necessary for compliance. I dissent because it appears to me that the majority is simply ignoring for the sake of convenience the requirements which the statute imposes.